Citation Nr: 1028586	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stan Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which among other actions denied service connection 
for hearing loss.

The Veteran has raised the issue of service connection for 
tinnitus during his August 2007 VA examination.  This issue is 
referred to the RO for development.  In addition the Veteran has 
other issues related to treatment at the VAMC for a lung 
condition and/or neck surgery which are not perfected for appeal 
to the Board. These are also referred back to the RO for 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss, first shown years after service, is not related to 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by active 
service, and a sensorineural hearing loss may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
VA notified the appellant in August 2007 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will attempt 
to obtain.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.  The 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  There is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  Hence, the 
case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disease is shown as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a condition noted during 
service is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
of symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  On 
the other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Background

The Veteran had service from December 1950 to October 1954.  The 
service medical records are silent as to any complaints of or 
treatment for any hearing loss disability.  In addition the 
December 1950 enlistment examination, as well as the October 1954 
separation examination, both note normal 15/15 hearing 
bilaterally.  The clinical evaluation of the ears was normal.    

In his July 2007 claim, the Veteran states that he worked behind 
the catapults onboard an aircraft carrier in service suffering 
severe noise exposure.  After service he applied for a job with 
the Bell Telephone Company but was rejected due to bilateral 
hearing loss.  He has noted that he has continued to have hearing 
difficulties since that time.  

At an August 2007 VA audiological examination, the examiner noted 
a review of the claims file and private medical records.  He 
reported that the service medical records were not available for 
review.  He noted that a November 2005 VAMC record noted a 
complaint of chronic hearing loss from loud noise exposure on an 
aircraft carrier while in the Navy.  There was no further 
specific information provided.  A March 1998 private medical 
record from a Dr. King noted high pitched bilateral hearing loss.  
The examiner noted the Veteran was 77 years old with 
approximately 4 years of service.  His primary duty had been to 
troubleshoot launch and recovery equipment onboard an aircraft 
carrier.   The Veteran reported that hearing protection was only 
occasionally used.  He denied any non-service noise exposure, ear 
surgery or infections, and indicated that there was no vertigo.   
Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
60
60
65
LEFT
15
10
60
65
70

Average pure tone thresholds, in decibels (dB), were 51 dB 
bilaterally.  Speech audiometry revealed speech recognition 
ability was 84 percent in the right ear and 88 percent in the 
left ear.  It was noted that the Veteran had a bilateral 
sensorineural hearing loss.  The examiner opined that the 
Veteran's hearing loss was less likely as not caused by or 
related to the noise exposure he experienced while on active duty 
military service.   

The Veteran's medical records include his service records, a 
March 1998 medical record from Dr. M. F. King, and extensive VAMC 
treatment records from 2005 to 2009.  The records reflect 
extensive treatment for a number of disabilities including his 
hearing disability and periodic physical examinations.  There are 
no recorded complaints of hearing loss prior to March 1998.


Analysis

The Board finds that there is a preponderance of evidence against 
granting service connection for a bilateral hearing loss for the 
following reasons.

There are no medical records in service showing any diagnosis of 
hearing loss.  Further, there is no evidence of a bilateral 
hearing loss within the first year after service.

Notwithstanding the Veteran's assertion of hearing loss as a 
result of service, bilateral hearing loss was not clinically 
shown until approximately March 1998, almost 44 years after 
service.  Such lapses of time are factors for consideration in 
deciding service connection claims.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no post service evidence of a continuity of 
symptomatology pertaining to any hearing loss prior to 
approximately March 1998, when a bilateral hearing loss was first 
observed by Dr. King.

The August 2007 VA examiner reviewed the claims file and medical 
records, and tested the Veteran's hearing.  Based on a review of 
medical evidence and results of the audiological evaluation, the 
examiner opined that the Veteran's hearing loss was less likely 
as not caused by or as a result of noise exposure in the 
military.  While she did not review the Veteran's service medical 
record, the Board notes again that these were silent for any 
hearing loss condition and that both the entrance and separation 
examinations revealed normal hearing.  The examiner gave a 
detailed rationale for her conclusion based on an accurate 
characterization of the evidence; the examiner's opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the Veteran's statements.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  While the Veteran 
is competent to report his observations of his hearing loss 
symptoms, these statements must be weighed against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  To the extent that the Veteran has 
indicated generally that he experienced continuity of 
symptomatology, this testimony must be considered in conjunction 
with the normal separation examination report, and the absence of 
any complaints, treatment, or diagnoses of any hearing loss for 
many years after service.  Accordingly, the Board does not find 
the Veteran's statements to be credible.  
 
The Board also notes that, to the extent that the Veteran has 
been diagnosed with hearing loss, such diagnosis was not within 
the one-year period during which the manifestation of a chronic 
disease such as sensorineural hearing loss warrants service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

In sum, the preponderance of the evidence reflects that the 
Veteran did not have a hearing loss in service, hearing loss did 
not arise within the one-year presumptive period, and any current 
bilateral hearing loss is not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for application, 
and the claim for service connection for bilateral hearing loss 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a hearing loss disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


